EXHIBIT 10(b)
CAMPBELL SOUP COMPANY
 
2003 Long-Term Incentive Plan
(As Amended and Restated)
Effective: September 25, 2008

 



--------------------------------------------------------------------------------



 



CAMPBELL SOUP COMPANY
2003 LONG-TERM INCENTIVE PLAN
TABLE OF CONTENTS

          Article       Page
I
  Purpose and Effective Date   3
II
  Definitions   3
III
  Administration   5
IV
  Awards   6
V
  Stock Options and Stock Appreciation Rights   8
VI
  Restricted Stock   11
VII
  Awards for Non-Employee Directors   11
VIII
  Unrestricted Campbell Stock Awards for Key Employees   12
IX
  Award of Performance Units   12
X
  Deferral of Payments   13
XI
  Miscellaneous Provisions   13
XII
  Change in Control of the Company   16

- 2 -



--------------------------------------------------------------------------------



 



ARTICLE I
PURPOSE AND EFFECTIVE DATE
     § 1.1 Purpose. The purpose of the Plan is to provide financial incentives
for selected Key Employees of the Campbell Group and for the non-employee
Directors of the Company, thereby promoting the long-term growth and financial
success of the Campbell Group by (1) attracting and retaining employees and
Directors of outstanding ability, (2) strengthening the Campbell Group’s
capability to develop, maintain, and direct a competent management team,
(3) providing an effective means for selected Key Employees and non-employee
Directors to acquire and maintain ownership of Campbell Stock, (4) motivating
Key Employees to achieve long-range Performance Goals and objectives, and
(5) providing incentive compensation opportunities competitive with those of
other major corporations.
     § 1.2 Effective Date and Expiration of Plan. The Plan was approved by
Shareowners on November 21, 2003, which is the Effective Date. Unless earlier
terminated by the Board pursuant to Section 11.3, the Plan shall terminate on
the tenth anniversary of its Effective Date. No Award shall be made pursuant to
the Plan after its termination date, but Awards made prior to the termination
date may extend beyond that date.
ARTICLE II
DEFINITIONS
     The following words and phrases, as used in the Plan, shall have these
meanings:
     § 2.1 “Administrator” means the individual or individuals to whom the
Committee delegates authority under the Plan in accordance with Section 3.3.
     § 2.2 “Award” means, individually or collectively, any Option, SAR,
Restricted Stock, Restricted Performance Stock, unrestricted Campbell Stock or
Performance Unit Award.
     § 2.3 “Award Statement” means a written confirmation of an Award under the
Plan furnished to the Participant.
     § 2.4 “Board” means the Board of Directors of the Company.
     § 2.5 “Campbell Group” means the Company and all of its Subsidiaries on and
after the Effective Date.
     § 2.6 “Campbell Stock” means Capital Stock of the Company.
     § 2.7 “Cause” except for purposes of Article XII, with respect to any
Participant, means (i) the definition of “Cause” as set forth in any individual
employment agreement applicable to such Participant, or (ii) in the case of a
Participant who does not have an individual employment agreement that defines
Cause, then “Cause” means the termination of a Participant’s employment by
reason of his or her (1) engaging in gross misconduct that is injurious to the
Campbell Group, monetarily or otherwise, (2) misappropriation of funds,
(3) willful misrepresentation to the directors or officers of the Campbell
Group, (4) gross negligence in the performance of the Participant’s duties
having an adverse effect on the business, operations, assets, properties or
financial condition of the Campbell Group, (5) conviction of a crime involving
moral turpitude, or (6) entering into competition with the Campbell Group. The
determination of whether a Participant’s employment was terminated for Cause
shall be made by the Company in its sole discretion.
     § 2.8 “Code” means the Internal Revenue Code of 1986, as amended.

- 3 -



--------------------------------------------------------------------------------



 



     § 2.9 “Committee” means the Compensation and Organization Committee of the
Board or a subcommittee thereof.
     § 2.10 “Company” means Campbell Soup Company and its successors and
assigns.
     § 2.11 “Deferred Account” means an account established for a Participant
under Section 10.1.
     § 2.12 “Deferred Compensation Plan” means any Campbell Soup Company
Deferred Compensation Plan.
     § 2.13 “Director” means a member of the Board of Directors of the Company.
     § 2.14 “Effective Date” means November 21, 2003.
     § 2.15 “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
     § 2.16 “Fair Market Value” means, as of any specified date, an amount equal
to the mean between the reported high and low prices of Campbell Stock on the
New York Stock Exchange composite tape on the specified date or, if no shares of
Campbell Stock have been traded on any such dates, the mean between the reported
high and low prices of Campbell Stock on the New York Stock Exchange composite
tape as reported on the first day prior thereto on which shares of Campbell
Stock were so traded. If shares of Campbell Stock are no longer traded on the
New York Stock Exchange, “Fair Market Value” shall be determined in good faith
by the Committee using other reasonable means.
     § 2.17 “Fiscal Year” means the fiscal year of the Company, which is the 52-
or 53-week period ending on the Sunday closest to July 31.
     § 2.18 “Incentive Stock Option” means an option within the meaning of
Section 422 of the Code or any successor provision thereof.
     § 2.19 “Key Employee” means a salaried employee of the Campbell Group who
is in a management position.
     § 2.20 “Nonqualified Stock Option” means an option granted under the Plan
other than an Incentive Stock Option.
     § 2.21 “Option” means either a Nonqualified Stock Option or an Incentive
Stock Option to purchase Campbell Stock.
     § 2.22 “Option Price” means the price at which Campbell Stock may be
purchased under an Option as provided in Section 5.4, or in the case of a SAR
granted under Section 5.8, the Fair Market Value of Campbell Stock on the date
the SAR is awarded.
     § 2.23 “Participant” means a Key Employee or a non-employee Director to
whom an Award has been made under the Plan or a Transferee.
     § 2.24 “Performance Goals” means goals established by the Committee
pursuant to Section 4.5.
     § 2.25 “Performance Period” means a period of time over which performance
is measured.
     § 2.26 “Performance Unit” means the unit of measure determined under
Article IX by which is expressed the value of a Performance Unit Award.
     § 2.27 “Performance Unit Award” means an Award granted under Article IX.

- 4 -



--------------------------------------------------------------------------------



 



     § 2.28 “Personal Representative” means the person or persons who, upon the
death, disability, or incompetency of a Participant, shall have acquired, by
will or by the laws of descent and distribution or by other legal proceedings,
the right to exercise an Option or SAR or the right to any Restricted Stock
Award or Performance Unit Award theretofore granted or made to such Participant.
     § 2.29 “Plan” means Campbell Soup Company 2003 Long-Term Incentive Plan.
     § 2.30 “Predecessor Plan” means The Campbell Soup Company 1994 Long-Term
Incentive Plan, as amended.
     § 2.31 “Restricted Performance Stock” means Campbell Stock subject to
Performance Goals.
     § 2.32 “Restricted Stock” means Campbell Stock subject to the terms and
conditions provided in Article VI and including Restricted Performance Stock.
     § 2.33 “Restricted Stock Award” means an Award granted under Article VI.
     § 2.34 “Restriction Period” means a period of time determined under
Section 6.2 during which Restricted Stock is subject to the terms and conditions
provided in Section 6.3.
     § 2.35 “SAR” means a stock appreciation right granted under Section 5.8.
     § 2.36 “Shareowners” means the Shareowners of the Company.
     § 2.37 “Subsidiary” means a corporation or other entity the majority of the
voting stock of which is owned directly or indirectly by the Company.
     § 2.38 “Transferee” means a person to whom a Participant has transferred
his or her rights to an Award under the Plan in accordance with Section 11.1 and
procedures and guidelines adopted by the Company.
ARTICLE III
ADMINISTRATION
     § 3.1 Committee to Administer. The Plan shall be administered by the
Committee. A majority of the members of the Committee shall constitute a quorum
for the conduct of business at any meeting. The Committee shall act by majority
vote of the members present at a duly convened meeting, which may include a
meeting by conference telephone call held in accordance with applicable law.
Action may be taken without a meeting if written consent thereto is given in
accordance with applicable law.
     § 3.2 Powers of Committee.
     (a) The Committee shall have full power and authority to interpret and
administer the Plan and to establish and amend rules and regulations for its
administration. The Committee’s decisions shall be final and conclusive with
respect to the interpretation of the Plan and any Award made under it.
     (b) Subject to the provisions of the Plan, the Committee shall have
authority, in its discretion, to determine those Key Employees who shall receive
an Award, the time or times when such Award shall be made, the vesting schedule,
if any, for the Award and the type of Award to be granted, the number of shares
to be subject to each Option and Restricted Stock Award, and the value of each
Performance Unit.
     (c) The Committee shall determine and set forth in an Award Statement the
terms of each Award, including such terms, restrictions, and provisions as shall
be necessary to cause certain Options to qualify

- 5 -



--------------------------------------------------------------------------------



 



as Incentive Stock Options. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan or in any Award Statement,
in such manner and to the extent the Committee shall determine in order to carry
out the purposes of the Plan. The Committee may, in its discretion, accelerate
(i) the date on which any Option or SAR may be exercised, (ii) the date of
termination of the restrictions applicable to a Restricted Stock Award, or
(iii) the end of a Performance Period under a Performance Unit Award, if the
Committee determines that to do so will be in the best interests of the Company
and the Participants in the Plan; provided, however, that with respect to Awards
that are subject to Section 409A of the Code, the Committee shall not have the
authority to accelerate or postpone the timing of payment or settlement of an
Award in a manner that would cause such Award to become subject to the interest
and penalty provisions under Section 409A of the Code.
     §3.3 Delegation by Committee. The Committee may, but need not, from time to
time delegate some or all of its authority under the Plan to an Administrator
consisting of one or more members of the Committee or of the Board or of one or
more officers of the Company; provided, however, that the Committee may not
delegate its authority (i) to make Awards to Key Employees (A) who are subject
on the date of the Award to the reporting rules under Section 16(a) of the
Exchange Act, (B) whose compensation for such fiscal year may be subject to the
limit on deductible compensation pursuant to Section 162(m) of the Code, or
(C) who are officers of the Company who are delegated authority by the Committee
hereunder, unless in the cases of (A) through (C) above the delegation consists
of at least two directors that satisfy the requirements of an “outside director”
for purposes of Section 162(m) of the Code and a “non-employee director” for
purposes of Rule 16b-3 under the Exchange Act, or (ii) to interpret the Plan or
any Award, or (iii) under Section 11.3 of the Plan. Any delegation hereunder
shall be subject to the restrictions and limits that the Committee specifies at
the time of such delegation or thereafter. Nothing in the Plan shall be
construed as obligating the Committee to delegate authority to an Administrator,
and the Committee may at any time rescind the authority delegated to an
Administrator appointed hereunder or appoint a new Administrator. At all times
the Administrator appointed under this Section 3.3 shall serve in such capacity
at the pleasure of the Committee. Any action undertaken by the Administrator in
accordance with the Committee’s delegation of authority shall have the same
force and effect as if undertaken directly by the Committee, and any reference
in the Plan to the Committee shall, to the extent consistent with the terms and
limitations of such delegation, be deemed to include a reference to the
Administrator.
ARTICLE IV
AWARDS
     §4.1 Awards. Awards under the Plan shall consist of Incentive Stock
Options, Nonqualified Stock Options, SARs, Restricted Stock, Restricted
Performance Stock, unrestricted Campbell Stock and Performance Units. All Awards
shall be subject to the terms and conditions of the Plan and to such other terms
and conditions consistent with the Plan as the Committee deems appropriate.
Awards under a particular section of the Plan need not be uniform and Awards
under two or more sections may be combined in one Award Statement. Any
combination of Awards may be granted at one time and on more than one occasion
to the same Key Employee. Awards of Performance Units and Restricted Performance
Stock shall be earned solely upon attainment of Performance Goals and the
Committee shall have no discretion to increase such Awards.
     §4.2 Eligibility for Awards. An Award may be made to any Key Employee
selected by the Committee. In making this selection and in determining the form
and amount of the Award, the Committee may give consideration to the functions
and responsibilities of the respective Key Employee, his or her present and
potential contributions to the success of the Campbell Group, the value of his
or her services to the Campbell Group, and such other factors deemed relevant by
the Committee. Non-employee Directors are eligible to receive Awards pursuant to
Article VII.

- 6 -



--------------------------------------------------------------------------------



 



     §4.3 Shares Available Under the Plan.
     (a) The Campbell Stock to be offered under the Plan pursuant to Options,
SARs, Performance Unit Awards, and Restricted Stock and unrestricted Campbell
Stock Awards must be Campbell Stock previously issued and outstanding and
reacquired by the Company. Subject to adjustment under Section 11.2, the number
of shares of Campbell Stock that may be issued pursuant to Awards under the Plan
(the “Section 4.3 Limit") shall not exceed, in the aggregate:

  (i)   28,000,000 shares; plus     (ii)   the number of shares of Campbell
Stock that remain available for issuance under the Predecessor Plan as of the
date this Plan is approved by Shareowners (increased by any shares of Campbell
Stock subject to any award (or portion thereof) outstanding under the
Predecessor Plan on such date which lapses, expires or is otherwise terminated
without the issuance of such Campbell Stock or is settled by delivery of
consideration other than Campbell Stock).

     (b) Any shares of Campbell Stock subject to Options and SARs shall be
counted against the Section 4.3 Limit as one share for every one share subject
thereto. Any shares of Campbell Stock subject to Performance Unit Awards,
Restricted Stock and unrestricted Campbell Stock Awards shall be counted against
the Section 4.3 Limit as four shares for every one share subject thereto.
     (c) The Section 4.3 Limit shall be increased by shares of Campbell Stock
that are subject to an Award which for any reason is cancelled (excluding shares
subject to an Option cancelled upon the exercise of a related SAR) or terminated
without having been exercised or paid. Anything to the contrary in this
Section 4.3(c) notwithstanding, if a SAR is settled in whole or in part in
shares of Campbell Stock, the Section 4.3 Limit shall be increased by the
excess, if any, of the number of shares of Campbell Stock subject to the SAR
over the number of shares of Campbell Stock delivered to the Participant upon
exercise of the SAR.
     (d) The following shares of Campbell Stock may not again be made available
for issuance as Awards under the Plan: (i) shares not issued or delivered as a
result of the net settlement of an outstanding SAR or Option, (ii) shares used
to pay the exercise price or withholding taxes related to an Award, or
(iii) shares repurchased on the open market with the proceeds of the Option
exercise price.
     §4.4 Limitation on Awards. The maximum aggregate dollar value of Restricted
Stock and Performance Units awarded to any Key Employee with respect to a
Performance Period or Restriction Period may not exceed $5 million for each
fiscal year included in such Performance Period or Restriction Period. The
maximum number of shares for which Options may be granted to any Participant in
any one fiscal year shall not exceed five million.
     §4.5 General Performance Goals. Prior to or during the beginning of a
Performance Period (but in any event no later than 90 days into a Performance
Period) the Committee will establish in writing one or more Performance Goals
for the Company. Performance Goals will be comprised of specified levels of one
or more of the following performance criteria as the Committee may deem
appropriate: earnings per share, net earnings, operating earnings, unit volume,
net sales, market share, balance sheet measurements, revenue, economic profit,
cash flow, cash return on assets, shareowner return, return on equity, return on
capital or other value-based performance measures. In addition, for any Awards
not intended to meet the requirements of Section 162(m) of the Code, the
Committee may establish Performance Goals based on other performance criteria as
it deems appropriate. The Performance Goals may be described in terms of
objectives that are related to the individual Participant or objectives that are
Company-wide or related to a Subsidiary, division, department, region, function
or business unit and may be measured on an absolute or cumulative basis or on
the basis of percentage of improvement over time, and may be measured in terms
of Company performance (or performance of the applicable Subsidiary, division,
department, region, function or business unit) or measured relative to selected
peer companies or a market index. The Committee may disregard or offset the
effect of any special charges or gains or

- 7 -



--------------------------------------------------------------------------------



 



cumulative effect of a change in accounting in determining the attainment of
Performance Goals. Awards may also be payable when Company performance, as
measured by one or more of the above criteria, as compared to peer companies
meets or exceeds an objective criterion established by the Committee.
     §4.6 Awards in Lieu of Salary or Bonus. The Committee may, in its sole
discretion, and on such terms and conditions as the Committee may prescribe,
give Participants the opportunity to receive Awards in lieu of future salary,
bonus or other compensation.
ARTICLE V
STOCK OPTIONS AND STOCK APPRECIATION RIGHTS
     §5.1 Award of Stock Options. The Committee may, from time to time, and on
such terms and conditions as the Committee may prescribe, award Incentive Stock
Options and Nonqualified Stock Options to any Key Employee.
     §5.2 Period of Option.
     (a) An Option granted under the Plan shall be exercisable only in
accordance with the vesting schedule approved by the Committee. The Committee
may in its discretion prescribe additional conditions, restrictions or terms on
the vesting of an Option, including the full or partial attainment of
Performance Goals pursuant to Section 4.5. After the Option vests, the Option
may be exercised at any time during the term of the Option, in whole or in
installments, as specified in the related Award Statement. Subject to
Section 5.6, the duration of each Option shall not be more than ten years from
the date of grant.
     (b) Except as provided in Section 5.6, a Participant may not exercise an
Option unless such Participant is then, and continually (except for sick leave,
military service, or other approved leave of absence) after the grant of the
Option has been, an employee or Director of the Campbell Group.
     §5.3 Award Statement or Agreement. Each Option shall be evidenced by an
Award Statement or an option agreement.
     §5.4 Option Price, Exercise and Payment. The Option Price of Campbell Stock
under each Option shall be determined by the Committee but shall be a price not
less than 100 percent of the Fair Market Value of Campbell Stock at the date
such Option is granted, as determined by the Committee.
     Subject to Section 11.2, the Committee may not (i) amend an Option to
reduce its Option Price, (ii) cancel an Option and regrant an Option with a
lower Option Price than the original Option Price of the cancelled Option, or
(iii) take any other action (whether in the form of an amendment, cancellation
or replacement grant) that has the effect of repricing an Option.
     Vested Options may be exercised from time to time by giving written notice
to the Treasurer of the Company, or his or her designee, specifying the number
of shares to be purchased. The notice of exercise shall be accompanied by
payment in full of the Option Price in cash or the Option Price may be paid in
whole or in part through the transfer to the Company of shares of Campbell Stock
in accordance with procedures established by the Committee from time to time. In
addition, in accordance with the rules and procedures established by the
Committee for this purpose, an Option may also be exercised through a “cashless
exercise” procedure involving a broker or dealer, that affords Participants the
opportunity to sell immediately some or all of the shares underlying the
exercised portion of the Option in order to generate sufficient cash to pay the
Option Price and/or to satisfy withholding tax obligations related to the
Option.
     In the event such Option Price is paid in whole or in part, with shares of
Campbell Stock, the portion of the Option Price so paid shall be equal to the
value, as of the date of exercise of the Option, of such

- 8 -



--------------------------------------------------------------------------------



 



shares. The value of such shares shall be equal to the number of such shares
multiplied by the Fair Market Value of such shares on the trading day coincident
with the date of exercise of such Option (or the immediately preceding trading
day if the date of exercise is not a trading day). The Company shall not issue
or transfer Campbell Stock upon exercise of an Option until the Option Price is
fully paid. The Participant may satisfy any minimum amounts required to be
withheld by the Company under applicable federal, state and local tax laws in
effect from time to time, by electing to have the Company withhold a portion of
the shares of Campbell Stock to be delivered for the payment of such taxes.
     §5.5 Limitations on Incentive Stock Options. Each provision of the Plan and
each Award Statement relating to an Incentive Stock Option shall be construed so
that each Incentive Stock Option shall be an “incentive stock option” as defined
in Section 422 of the Code, and any provisions of the Award Statement thereof
that cannot be so construed shall be disregarded.
     §5.6 Termination of Employment. Subject to Article XII, the following
provisions will govern the ability of a Participant to exercise any outstanding
Options or SARs following the Participant’s termination of employment with the
Campbell Group unless the Committee determines otherwise with respect to any
individual Option or SAR.
     (a) If the employment of a Participant with the Campbell Group is
terminated for reasons other than (i) death, (ii) discharge for Cause,
(iii) retirement, or (iv) resignation, such Participant’s outstanding SARs or
Options may be exercised at any time within three years after such termination,
to the extent of the number of shares covered by such Options or SARs which were
exercisable at the date of such termination; except that an Option or SAR shall
not be exercisable on any date beyond the expiration date of such Option or SAR.
     (b) If the employment of a Participant with the Campbell Group is
terminated for Cause, any Options or SARs of such Participant (whether or not
then exercisable) shall expire and any rights thereunder shall terminate
immediately.
     (c) If the employment of a Participant is terminated due to resignation,
such Participant’s outstanding Options or SARs may be exercised at any time
within three months of such resignation to the extent that the number of shares
covered by such Options or SARS were exercisable at the date of such
resignation, except that an Option or SAR shall not be exercisable on any date
beyond the expiration date of such Option or SAR.
     (d) Should a Participant, who is not eligible to retire under the Company’s
pension plan or a pension plan of any affiliated company, die either while in
the employ of the Campbell Group or after termination of such employment (other
than discharge for Cause), the SARs or Options of such deceased Participant may
be exercised by his or her Personal Representative at any time within three
years after the Participant’s death to the extent of the number of shares
covered by such Options or SARs which were exercisable at the date of such
death, except that an Option or SARs shall not be exercisable on any date beyond
the expiration date of such Option or SAR.
     (e) Should a Participant who is eligible to retire under the Company’s
pension plan or a pension plan of any affiliated company die prior to the
vesting of his or her outstanding Options or SARs, any installment or
installments not then exercisable shall become fully exercisable as of the date
of the Participant’s death and the SARs or Options may be exercised by the
Participant’s Personal Representative at any time prior to the expiration date
of such Options or SARs.
     (f) Should a Participant who has retired die prior to exercising all of his
or her outstanding Options or SARs, then such SARs and Options may be exercised
by the Participant’s Personal Representative at any time prior to the expiration
date of such Options or SARs.
     (g) If a Participant who was granted an Option or SAR dies within 180 days
of the expiration date of such Option or SAR, and if on the date of death the
Participant was entitled to exercise such Option or

- 9 -



--------------------------------------------------------------------------------



 



SAR, including Options and SARs vested pursuant to Section 5.6(e), and if the
Option or SAR expired without being exercised, the Personal Representative of
the Participant shall receive in settlement a cash payment from the Company of a
sum equal to the amount, if any, by which the Fair Market Value (determined on
the expiration date of the Option or SAR) of Campbell Stock subject to the
Option or SAR exceeds the Option Price.
     (h) In the event the Participant’s employment with the Campbell Group
terminates (except for a termination for Cause which is governed by
Section 5.6(b)) prior to the vesting of all Options and SARs, and if the
Participant is eligible to retire under the Company’s pension plan or a pension
plan of any affiliated company at the date of such termination, any installment
or installments not then exercisable shall become fully exercisable as of the
effective date of such termination and may be exercised at any time prior to the
expiration date of such Options or SARs. If the Participant receives severance
payments from the Company or any affiliated company and becomes eligible to
retire during the severance payment period, all of the Participant’s Options and
SARs shall become fully exercisable as of the date of such Participant’s
retirement eligibility date and may be exercised at any time prior to the
expiration date of such Options or SARs.
     §5.7 Shareowner Rights and Privileges. A Participant shall have no rights
as a Shareowner with respect to any shares of Campbell Stock covered by an
Option until the issuance of such shares to the Participant.
     §5.8 Award of SARs.
     (a) The Committee may award to the Participant a SAR related to the Option.
The Committee may also award SARs that are unrelated to any Option.
     (b) The SAR shall represent the right to receive payment of an amount equal
to the amount by which the Fair Market Value of one share of Campbell Stock on
the trading day immediately preceding the date of exercise of the SAR exceeds
the Option Price multiplied by the number of shares covered by the SAR.
     (c) SARs awarded under the Plan shall be evidenced by an Award Statement or
agreement between the Company and the Participant.
     (d) The Committee may prescribe conditions and limitations on the exercise
or transferability of any SAR. SARs may be exercised only when the value of a
share of Campbell Stock exceeds the Option Price. Such value shall be determined
in the manner specified in Section 5.8(b).
     (e) A SAR shall be exercisable only by written notice to the Treasurer of
the Company or his or her designee.
     (f) To the extent not previously exercised, all SARs shall automatically be
exercised on the last trading day prior to their expiration, so long as the
value of a share of Campbell Stock exceeds the Option Price, unless prior to
such day the holder instructs the Treasurer otherwise in writing. Such value
shall be determined in the manner specified in Section 5.8(b).
     (g) Payment of the amount to which a Participant is entitled upon the
exercise of a SAR shall be made in cash, Campbell Stock, or partly in cash and
partly in Campbell Stock at the discretion of the Committee. The shares shall be
valued in the manner specified in Section 5.8(b).
     (h) Each SAR shall expire on a date determined by the Committee at the time
of grant.

- 10 -



--------------------------------------------------------------------------------



 



ARTICLE VI
RESTRICTED STOCK
     §6.1 Award of Restricted Stock. The Committee may make a Restricted Stock
Award to any Key Employee, subject to this Article VI and to such other terms
and conditions as the Committee may prescribe.
     §6.2 Restriction Period. At the time of making a Restricted Stock Award,
the Committee shall establish the Restriction Period applicable to such Award.
The Committee may establish different Restriction Periods from time to time and
each Restricted Stock Award may have a different Restriction Period, in the
discretion of the Committee. Restriction Periods, when established for a
Restricted Stock Award, shall not be changed except as permitted by Section 6.3.
     §6.3 Other Terms and Conditions. Campbell Stock, when awarded pursuant to a
Restricted Stock Award, will be represented in a book entry account in the name
of the Participant who receives the Restricted Stock Award, unless the
Participant has elected to defer pursuant to Section 10.1. The Participant shall
be entitled to receive dividends during the Restriction Period and shall have
the right to vote such Restricted Stock and shall have all other Shareowner’s
rights, with the exception that (i) the Participant will not be entitled to
delivery of the stock certificate during the Restriction Period, (ii) the
Company will retain custody of the Restricted Stock during the Restriction
Period, and (iii) a breach of a restriction or a breach of the terms and
conditions established by the Committee pursuant to the Restricted Stock Award
will cause a forfeiture of the Restricted Stock Award. The Participant may
satisfy any amounts required to be withheld by the Company under applicable
federal, state and local tax laws in effect from time to time, by electing to
have the Company withhold a portion of the Restricted Stock Award to be
delivered for the payment of such taxes. The Committee may, in addition,
prescribe additional restrictions, terms, or conditions upon or to the
Restricted Stock Award including the attainment of Performance Goals in
accordance with Section 4.5.
     §6.4 Restricted Stock Award Statement or Agreement. Each Restricted Stock
Award shall be evidenced by an Award Statement or an agreement.
     §6.5 Termination of Employment. Subject to Article XII, the Committee may,
in its sole discretion, establish rules pertaining to the Restricted Stock Award
in the event of termination of employment (by retirement, disability, death, or
otherwise) of a Participant prior to the expiration of the Restriction Period.
If the employment of a Participant with the Campbell Group is terminated for
Cause, any non-vested Restricted Stock Awards of such Participant shall
immediately be forfeited and any rights thereunder shall terminate.
     §6.6 Payment for Restricted Stock. Restricted Stock Awards may be made by
the Committee under which the Participant shall not be required to make any
payment for the Campbell Stock or, in the alternative, under which the
Participant, as a condition to the Restricted Stock Award, shall pay all (or any
lesser amount than all) of the Fair Market Value of the Campbell Stock,
determined as of the date the Restricted Stock Award is made. If the latter,
such purchase price shall be paid in cash as provided in the Award Statement.
ARTICLE VII
AWARDS FOR NON-EMPLOYEE DIRECTORS
     §7.1 Award to Non-Employee Directors. The Board will approve the
compensation of non-employee Directors and such compensation may consist of
Awards under the Plan. The Board retains the discretionary authority to make
Awards to non-employee Directors. All such Awards shall be subject to the terms
and conditions of the Plan and to such other terms and conditions consistent
with the Plan as the Board deems appropriate. The Board may, in its sole
discretion, subject to such terms and conditions

- 11 -



--------------------------------------------------------------------------------



 



as the Board may prescribe, give non-employee Directors the opportunity to
receive an Option Award in lieu of future cash compensation or other types of
Awards.
     §7.2 Election by Non-employee Directors to Receive Campbell Stock. Each
non-employee Director may elect to receive all or a portion (in 10% increments)
of any cash compensation in shares of Campbell Stock, which will be issued
quarterly. Only whole numbers of shares will be issued. For purposes of
computing the number of shares earned and their taxable value each quarter, the
value of each share shall be equal to the Fair Market Value of a share of
Campbell Stock on the last business day of the quarter. If a Participant dies
prior to payment of all shares earned, the balance due shall be payable in full
to the Participant’s designated beneficiary under the Deferred Compensation
Plan, or, if none, to the Participant’s estate, in cash.
     §7.3 No Right to Continuance as a Director. None of the actions of the
Company in establishing the Plan, the actions taken by the Company, the Board,
the Committee or the Administrator under the Plan, or the granting of any Award
under the Plan shall be deemed (i) to create any obligation on the part of the
Board to nominate any Director for reelection by the Company’s Shareowners or
(ii) to be evidence of any agreement or understanding, express or implied, that
the Director has a right to continue as a Director for any period of time or at
any particular rate of compensation.
ARTICLE VIII
UNRESTRICTED CAMPBELL STOCK AWARDS FOR KEY EMPLOYEES
     §8.1 The Committee may make awards of unrestricted Campbell Stock to Key
Employees in recognition of outstanding achievements or as an additional award
for Key Employees who receive Restricted Stock Awards when Performance Goals are
exceeded.
ARTICLE IX
AWARD OF PERFORMANCE UNITS
     §9.1 Award of Performance Units. The Committee may award Performance Units
to any Key Employee. Each Performance Unit shall represent the right of a
Participant to receive an amount equal to the value of the Performance Unit,
determined in the manner established by the Committee at the time of Award.
     §9.2 Performance Period. At the time of each Performance Unit Award, the
Committee shall establish, with respect to each such Award, a Performance Period
during which performance shall be measured. There may be more than one
Performance Unit Award in existence at any one time, and Performance Periods may
differ.
     §9.3 Performance Measures. Performance Units shall be awarded to a
Participant and earned contingent upon the attainment of Performance Goals in
accordance with Section 4.5.
     §9.4 Performance Unit Value. Each Performance Unit shall have a maximum
dollar value established by the Committee at the time of the Award. Performance
Units earned will be determined by the Committee in respect of a Performance
Period in relation to the degree of attainment of Performance Goals. The measure
of a Performance Unit may, in the discretion of the Committee, be equal to the
Fair Market Value of one share of Campbell Stock.
     §9.5 Award Criteria. In determining the number of Performance Units to be
granted to any Participant, the Committee shall take into account the
Participant’s responsibility level, performance, potential, cash compensation
level, other incentive awards, and such other considerations as it deems
appropriate.

- 12 -



--------------------------------------------------------------------------------



 



     §9.6 Payment. (a) Following the end of the Performance Period, a
Participant holding Performance Units will be entitled to receive payment of an
amount, not exceeding the maximum value of the Performance Units, based on the
achievement of the Performance Goals for such Performance Period, as determined
by the Committee.
     (b) Payment of Performance Units shall be made in cash, whether payment is
made at the end of the Performance Period or is deferred pursuant to
Section 10.1, except that Performance Units which are measured using Campbell
Stock shall be paid in Campbell Stock. Payment shall be made in a lump sum or in
installments and shall be subject to such other terms and conditions as shall be
determined by the Committee.
     §9.7 Termination of Employment. (a) Subject to Article XII, a Performance
Unit Award shall terminate for all purposes if the Participant does not remain
continuously in the employ of the Campbell Group at all times during the
applicable Performance Period, except as may otherwise be determined by the
Committee.
     (b) In the event that a Participant holding a Performance Unit ceases to be
an employee of the Campbell Group following the end of the applicable
Performance Period but prior to full payment according to the terms of the
Performance Unit Award, payment shall be made in accordance with terms
established by the Committee for the payment of such Performance Unit.
     §9.8 Performance Unit Award Statements or Agreements. Each Performance Unit
Award shall be evidenced by an Award Statement or agreement.
ARTICLE X
DEFERRAL OF PAYMENTS
     §10.1 Election to Defer. Subject to the terms and conditions of the
Performance Unit Award Statement or Agreement, a Participant may elect to defer
all or a portion of any related earned Performance Units, Restricted Stock,
unrestricted Campbell Stock or gain on any exercised Option or SAR pursuant to
the terms of any Deferred Compensation Plan; provided, however, that the terms
of any deferrals under this Section 10.1 shall comply with all applicable laws,
rules and regulations, including, without limitation, Section 409A of the Code.
The value of the Performance Units, Restricted Stock, unrestricted Campbell
Stock or Option or SAR gain so deferred shall be allocated to a Deferred Account
established for the Participant under any Deferred Compensation Plan.
ARTICLE XI
MISCELLANEOUS PROVISIONS
     §11.1 Limits as to Transferability.
     (a) The Committee, may, in its discretion, permit a Nonqualified Stock
Option to be transferred by the Participant, subject to such terms and
conditions as the Committee shall specify. Any Nonqualified Stock Option so
transferred may not be subsequently transferred by the Transferee except by will
or the laws of descent and distribution. Such transferred Nonqualified Stock
Option shall continue to be governed by and subject to the terms and conditions
of the Plan and the corresponding Award Statement.
     (b) Incentive Stock Options shall not be transferable by the Participant
other than by will or the laws of descent and distribution, and shall be
exercisable during the Participant’s lifetime only by the Participant.
Notwithstanding the previous sentence, the Committee may in its discretion
permit the transfer of an Incentive Stock Option by the Participant to a trust
if, under Section 671 of the Code and applicable state law, the Participant is
the sole beneficial owner of such Incentive Stock Option while it is held in
trust.

- 13 -



--------------------------------------------------------------------------------



 



     (c) Unless otherwise provided by the Committee, no SAR (except for any SAR
issued in tandem with an Option), share of Restricted Stock, or Performance Unit
under the Plan shall be transferable by the Participant other than by will or
the laws of descent and distribution.
     (b) Any transfer contrary to this Section 11.1 will nullify the Option,
SAR, Performance Unit, or share of Restricted Stock.
     §11.2 Adjustments Upon Changes in Stock. In case of any reorganization,
recapitalization, reclassification, stock split, reverse stock split, stock
dividend, extraordinary one-time dividend, distribution, combination of shares,
merger, consolidation, spin-off, split-up, rights offering, or any other changes
in the corporate structure or shares of the Company, appropriate adjustments may
be made by the Committee (or if the Company is not the surviving corporation in
any such transaction, the board of directors of the surviving corporation) in
the aggregate number and kind of shares subject to the Plan, and the number and
kind of shares and the price per share subject to outstanding Options or which
may be issued under outstanding Restricted Stock Awards or pursuant to
unrestricted Campbell Stock Awards. Appropriate adjustments may also be made by
the Committee in the terms of any Awards under the Plan, subject to Article XII,
to reflect such changes and to modify any other terms of outstanding Awards on
an equitable basis, including modifications of Performance Goals and changes in
the length of Performance Periods. Any such adjustments made by the Committee
pursuant to this Section 11.2 shall be conclusive and binding for all purposes
under the Plan.
     §11.3 Amendment, Suspension, and Termination of Plan.
     (a) The Board may suspend or terminate the Plan or any portion thereof at
any time, and may amend the Plan from time to time in such respects as the Board
may deem advisable in order that any Awards thereunder shall conform to any
change in applicable laws or regulations or in any other respect the Board may
deem to be in the best interests of the Company; provided, however, that no such
amendment shall, without Shareowner approval, (i) except as provided in
Section 11.2, increase the number of shares of Campbell Stock which may be
issued under the Plan, (ii) expand the types of awards available to Participants
under the Plan, (iii) materially expand the class of employees eligible to
participate in the Plan, (iv) materially change the method of determining the
exercise price of Options; (v) delete or limit the provision in Section 5.4
prohibiting the repricing of Options; or (vi) extend the termination date of the
Plan. No such amendment, suspension, or termination shall materially adversely
alter or impair any outstanding Options, SARs, shares of Restricted Stock, or
Performance Units without the consent of the Participant affected thereby.
     (b) The Committee may amend or modify any outstanding Options, SARs,
Restricted Stock Awards, or Performance Unit Awards in any manner to the extent
that the Committee would have had the authority under the Plan initially to
award such Options, SARs, Restricted Stock Awards, or Performance Unit Awards as
so modified or amended, including without limitation, to change the date or
dates as of which such Options or SARs may be exercised, to remove the
restrictions on shares of Restricted Stock, or to modify the manner in which
Performance Units are determined and paid.
     (c) Anything to the contrary in the foregoing notwithstanding, the Board
shall have broad authority to amend the Plan without the consent of a
Participant to the extent the Board deems necessary or advisable (i) to comply
with, or take into account changes in applicable tax laws, securities laws,
accounting rules or other applicable laws, rules and regulations or (ii) to
ensure that an Award is not subject to interest or penalties under Section 409A
of the Code.
     §11.4 Nonuniform Determinations. The Committee’s determinations under the
Plan, including without limitation, (i) the determination of the Key Employees
to receive Awards, (ii) the form, amount, and timing of such Awards, (iii) the
terms and provisions of such Awards and (iv) the Award Statements evidencing the
same, need not be uniform and may be made by it selectively among Key Employees
who receive, or who are eligible to receive, Awards under the Plan, whether or
not such Key Employees are similarly situated.

- 14 -



--------------------------------------------------------------------------------



 



     §11.5 General Restriction. Each Award under the Plan shall be subject to
the condition that, if at any time the Committee shall determine that (i) the
listing, registration, or qualification of the shares of Campbell Stock subject
or related thereto upon any securities exchange or under any state or federal
law (ii) the consent or approval of any government or regulatory body, or
(iii) an agreement by the Participant with respect thereto, is necessary or
desirable, then such Award shall not become exercisable in whole or in part
unless such listing, registration, qualification, consent, approval, or
agreement shall have been effected or obtained free of any conditions not
acceptable to the Committee.
     §11.6 No Right To Employment. None of the actions of the Company in
establishing the Plan, the action taken by the Company, the Board, the Committee
or the Administrator under the Plan, or the granting of any Award under the Plan
shall be deemed (i) to create any obligation on the part of the Company to
retain any person in the employ of the Campbell Group, or (ii) to be evidence of
any agreement or understanding, express or implied, that the person has a right
to continue as an employee for any period of time or at any particular rate of
compensation.
     §11.7 Governing Law. The provisions of the Plan shall take precedence over
any conflicting provision contained in an Award Statement. All matters relating
to the Plan or to Awards granted hereunder shall be governed by and construed in
accordance with the laws of the State of New Jersey without regard to the
principles of conflict of laws.
     §11.8 Trust Arrangement. All benefits under the Plan represent an unsecured
promise to pay by the Company. The Plan shall be unfunded and the benefits
hereunder shall be paid only from the general assets of the Company resulting in
the Participants having no greater rights than the Company’s general creditors;
provided, however, nothing herein shall prevent or prohibit the Company from
establishing a trust or other arrangement for the purpose of providing for the
payment of the benefits payable under the Plan.
     §11.9 Taxes. The Company or any Subsidiary, as appropriate, shall have the
right to require any Participant entitled to receive a payment in respect of an
Award to remit to the Company or any Subsidiary, prior to such payment, an
amount sufficient to satisfy any applicable tax withholding requirements. In
case of an Award payable in shares of Campbell Stock, the Company or the
Subsidiary, as appropriate, may permit such individual to satisfy, in whole or
in part, such obligation to remit any minimum taxes by directing the Company to
withhold shares of Campbell Stock that would otherwise be received by such
Participant to satisfy the minimum statutory withholding rates for any
applicable tax withholding purposes, in accordance with applicable laws and
pursuant to such rules as the Committee may establish from time to time. The
Company or a Subsidiary, as appropriate, also shall have the right to deduct
from all cash payment made to a Participant (whether or not such payment is made
in connection with an Award) any applicable taxes required to be withheld in
connection with an Award.
     §11.10 Section 409A of the Code. If any provision of the Plan or an Award
Statement contravenes any regulations or Treasury guidance promulgated under
Section 409A of the Code or could cause an Award to be subject to the interest
and penalties under Section 409A of the Code, such provision of the Plan or any
Award Statement shall be modified to maintain, to the maximum extent
practicable, the original intent of the applicable provision without violating
the provisions of Section 409A of the Code. Moreover, any discretionary
authority that the Committee may have pursuant to the Plan shall not be
applicable to an Award that is subject to Section 409A of the Code to the extent
such discretionary authority will contravene Section 409A or the regulations or
guidance promulgated thereunder. In addition, to the extent required to avoid a
violation of the applicable rules under Section 409A by reason of
Section 409A(a)(2)(B)(i), any payment under an Award shall be delayed until the
earliest date of payment that will result in compliance with the rules of
Section 409A(a)(2)(B)(i).

- 15 -



--------------------------------------------------------------------------------



 



ARTICLE XII
CHANGE IN CONTROL OF THE COMPANY
     §12.1 Contrary Provisions. Notwithstanding anything contained in the Plan
to the contrary, the provisions of this Article XII shall govern and supersede
any inconsistent terms or provisions of the Plan.
     §12.2 Definitions.
     (a) Change in Control. For purposes of the Plan, “Change in Control” shall
mean any of the following events:
     (i) The acquisition in one or more transactions by any “Person” (as the
term person is used for purposes of Section 13(d) or 14(d) of the Exchange Act)
of “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) of twenty-five percent (25%) or more of the combined voting
power of the Company’s then outstanding voting securities (the “Voting
Securities”), provided, however, that for purposes of this Section 12.2(a), the
Voting Securities acquired directly from the Company by any Person shall be
excluded from the determination of such Person’s Beneficial Ownership of Voting
Securities (but such Voting Securities shall be included in the calculation of
the total number of Voting Securities then outstanding); or
     (ii) The individuals who, as of November 21, 2003, are members of the Board
(the “Incumbent Board”), cease for any reason to constitute more than fifty
percent of the Board; provided, however, that if the election, or nomination for
election by the Company’s Shareowners, of any new director was approved by a
vote of at least two-thirds of the Incumbent Board, such new director shall, for
purposes of the Plan, be considered as a member of the Incumbent Board, but
excluding for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board; or
     (iii) The consummation of a merger or consolidation involving the Company
if the Shareowners of the Company, immediately before such merger or
consolidation, do not own, directly or indirectly immediately following such
merger or consolidation, more than fifty percent (50%) of the combined voting
power of the outstanding Voting Securities of the corporation resulting from
such merger or consolidation in substantially the same proportion as their
ownership of the Voting Securities immediately before such merger or
consolidation; or
     (iv) Approval by Shareowners of the Company of a complete liquidation or
dissolution of the Company or an agreement for the sale or other disposition of
all or substantially all of the assets of the Company; or
     (v) Acceptance of Shareowners of the Company of shares in a share exchange
if the Shareowners of the Company, immediately before such share exchange, do
not own, directly or indirectly immediately following such share exchange, more
than fifty percent (50%) of the combined voting power of the outstanding Voting
Securities of the corporation resulting from such share exchange in
substantially the same proportion as their ownership of the Voting Securities
outstanding immediately before such share exchange.
     Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because twenty-five percent (25%) or more of the then outstanding
Voting Securities is acquired by (i) a trustee or other fiduciary holding
securities under one or more employee benefit plans maintained by the Company or
any of its Subsidiaries, (ii) any corporation which, immediately prior to such
acquisition, is owned directly or indirectly by the Shareowners of the Company
in the same proportion as their ownership of stock in the Company immediately
prior to such acquisition, (iii) any “Grandfathered Dorrance Family Shareowner”
(as hereinafter defined) or (iv) any Person who has acquired such Voting
Securities directly

- 16 -



--------------------------------------------------------------------------------



 



from any Grandfathered Dorrance Family Shareowner but only if such Person has
executed an agreement which is approved by two-thirds of the Board and pursuant
to which such Person has agreed that he (or they) will not increase his (or
their) Beneficial Ownership (directly or indirectly) to 30% or more of the
outstanding Voting Securities (the “Standstill Agreement”) and only for the
period during which the Standstill Agreement is effective and fully honored by
such Person. For purposes of this Section, “Grandfathered Dorrance Family
Shareowner” shall mean at any time a “Dorrance Family Shareowner” (as
hereinafter defined) who or which is at the time in question the Beneficial
Owner solely of (v) Voting Securities Beneficially Owned by such individual on
January 25, 1990, (w) Voting Securities acquired directly from the Company,
(x) Voting Securities acquired directly from another Grandfathered Dorrance
Family Shareowner, (y) Voting Securities which are also Beneficially Owned by
other Grandfathered Dorrance Family Shareowners at the time in question, and
(z) Voting Securities acquired after January 25, 1990 other than directly from
the Company or from another Grandfathered Dorrance Family Shareowner by any
“Dorrance Grandchild” (as hereinafter defined) provided that the aggregate
amount of Voting Securities so acquired by each such Dorrance Grandchild shall
not exceed five percent (5%) of the Voting Securities outstanding at the time of
such acquisition. A “Dorrance Family Shareowner” who or which is at the time in
question the Beneficial Owner of Voting Securities which are not specified in
clauses (v), (w), (x), (y) and (z) of the immediately preceding sentence shall
not be a Grandfathered Dorrance Family Shareowner at the time in question. For
purposes of this Section, “Dorrance Family Shareowners” shall mean individuals
who are descendants of the late Dr. John T. Dorrance, Sr. and/or the spouses,
fiduciaries and foundations of such descendants. A “Dorrance Grandchild” means
as to each particular grandchild of the late Dr. John T. Dorrance, Sr., all of
the following taken collectively: such grandchild, such grandchild’s descendants
and/or the spouses, fiduciaries and foundations of such grandchild and such
grandchild’s descendants.
     Moreover, notwithstanding the foregoing, a Change in Control shall not be
deemed to occur solely because any Person (the “Subject Person”) acquired
Beneficial Ownership of more than the permitted amount of the outstanding Voting
Securities as a result of the acquisition of Voting Securities by the Company
which, by reducing the number of Voting Securities outstanding, increases the
proportional number of shares Beneficially Owned by the Subject Person, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of Voting Securities by the Company, and after
such share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change in Control shall occur.
     Notwithstanding anything contained in this Plan to the contrary, with
respect to an Award that is subject to Section 409A of the Code and payment or
settlement of the Award will accelerate upon a Change in Control, no event set
forth in an Award Statement or other agreement applicable to a Participant or in
clauses (a)(i) — (v) of this Section 12.2 shall constitute a Change in Control
for purposes of the Plan and any Award unless such event also constitutes a
“change in ownership”, “change in effective control” or “change in the ownership
of a substantial portion of the company’s assets” as defined under Section 409A
of the Code and the regulations and guidance promulgated thereunder.
     Notwithstanding anything contained in this Plan to the contrary, if a
Participant’s employment is terminated by the Company without Cause within one
year prior to a Change in Control and such termination (i) was at the request of
a third party who effectuates a Change in Control or (ii) otherwise occurred in
connection with or in anticipation of, a Change in Control, then for purposes of
this Article XII only, the date of a Change in Control shall mean the date
immediately prior to the date of such Participant’s termination of employment.
     (b) Cause. For purposes of this Article XII only, with respect to any
Participant, (i) “Cause” shall be defined as set forth in any individual
agreement applicable to a Participant, or (ii) in the case of a Participant who
does not have an individual agreement that defines Cause, then Cause shall mean
the termination of a Participant’s employment by reason of his or her (A)
conviction of a felony or (B) engaging in conduct which constitutes willful
gross misconduct which is demonstrably and materially injurious to the Campbell
Group, monetarily or otherwise. No act, nor failure to act, on the Participant’s

- 17 -



--------------------------------------------------------------------------------



 



part, shall be considered “willful” unless he or she has acted, or failed to
act, with an absence of good faith and without a reasonable belief that his or
her action or failure to act was in the best interest of the Campbell Group.
     (c) Good Reason. For purposes of this Article XII, with respect to any
Participant, (i) “Good Reason” shall be defined as set forth in any individual
agreement applicable to a Participant, or (ii) in the case of a Participant who
does not have an individual agreement that defines Good Reason, then Good Reason
shall mean any of the following events or conditions:
     (A) a reduction in the Participant’s base salary or any failure to pay the
Participant any compensation or benefits to which he or she is entitled within
thirty (30) days of the date due;
     (B) the Campbell Group’s requiring the Participant to be based at any place
outside a 50-mile radius from his or her site of employment prior to the Change
in Control, except for reasonably required travel on the Campbell Group’s
business which is not greater than such travel requirements prior to the Change
in Control;
     (C) the failure by the Campbell Group to provide the Participant with
compensation and benefits, in the aggregate, substantially equivalent (in terms
of benefit levels and/or reward opportunities) to those provided for under
compensation or employee benefit plans, programs and practices as in effect
immediately prior to the Change in Control (or as in effect following the Change
in Control, if greater);
     (D) any purported termination of the Participant’s employment for Cause
which does not comply with the requirements of the definition of “Cause” as set
forth in Section 12.2(b); or
     (E) the failure of the Company to obtain an agreement from any successor or
assign of the Company to assume and agree to perform the Plan.
     §12.3 Effect of Change in Control on Certain Awards.
     (a) If the Company is not the surviving corporation following a Change in
Control, and the surviving corporation following such Change in Control or the
acquiring corporation (such surviving corporation or acquiring corporation is
hereinafter referred to as the “Acquiror”) does not assume the outstanding
Options, SARs or Restricted Stock (other than Restricted Performance Stock) or
does not substitute equivalent equity awards relating to the securities of such
Acquiror or its affiliates for such Awards, then all such Awards shall become
immediately and fully exercisable (or in the case of Restricted Stock, fully
vested and all restrictions will immediately lapse). In addition, the Board or
its designee may, in its sole discretion, provide for a cash payment to be made
to each Participant for the outstanding Options, SARs or Restricted Stock (other
than Restricted Performance Stock) upon the consummation of the Change in
Control, determined on the basis of the fair market value that would be received
in such Change in Control by the holders of the Company’s securities relating to
such Awards. Notwithstanding the foregoing, any Option intended to be an
Incentive Stock Option under Section 422 of the Code shall be adjusted in a
manner to preserve such status.
     (b) If the Company is the surviving corporation following a Change in
Control, or the Acquiror assumes the outstanding Options, SARs or Restricted
Stock (other than Restricted Performance Stock) or substitutes equivalent equity
awards relating to the securities of such Acquiror or its affiliates for such
Awards, then all such Awards or such substitutes therefore shall remain
outstanding and be governed by their respective terms and the provisions of the
Plan.
     (c) If (i) the employment of a Participant with the Campbell Group is
terminated (A) without Cause (as defined in Section 12.2(b)) or (B) by the
Participant for Good Reason, in either case within twenty-four (24) months
following a Change in Control, and (ii) the Company is the surviving corporation
following such Change in Control, or the Acquiror assumes the outstanding
Options, SARs or Restricted Stock (other than Restricted Performance Stock) or
substitutes equivalent equity awards relating to the

- 18 -



--------------------------------------------------------------------------------



 



securities of such Acquiror or its affiliates for such Awards, then all
outstanding Options, SARs or Restricted Stock (other than Restricted Performance
Stock) shall become immediately and fully exercisable (or in the case of
Restricted Stock, fully vested and all restrictions will immediately lapse).
     (d) If (i) the employment of a Participant with the Campbell Group is
terminated for Cause within twenty-four (24) months following a Change in
Control and (ii) the Company is the surviving corporation following such Change
in Control, or the Acquiror assumes the outstanding Options, SARs or Restricted
Stock (other than Restricted Performance Stock) or substitutes equivalent equity
awards relating to the securities of such Acquiror or its affiliates for such
Awards, then any Options or SARs of such Participant shall expire, and any
non-vested Restricted Stock shall be forfeited, and any rights under such Awards
shall terminate immediately.
     (e) Outstanding Options or SARs which vest in accordance with Section 12.3,
may be exercised by the Participant in accordance with Section 5.6; provided,
however, that a Participant whose Options or SARs become exercisable in
accordance with Section 12.3(c) may exercise a SAR or an Option at any time
within three years after such termination, except that an Option or SAR shall
not be exercisable on any date beyond the expiration date of such Option or SAR,
provided, further that any Participant who is eligible to retire at the date of
such termination (or during any period during which such Participant receives
severance payments) may exercise his or her Options or SARs in accordance with
Section 5.6(h)), and provided, further, that in the event of a Participant’s
death after such termination the exercise of Options and SARs shall be governed
by Sections 5.6(d)(f) or (g), as the case may be.
     §12.4 Effect of Change in Control on Restricted Performance Stock and
Performance Units. (a) If the Company is not the surviving corporation following
a Change in Control, and the Acquiror does not assume the Restricted Performance
Stock or the Performance Units or does not substitute equivalent awards
(including, in the case of equity or equity-related Awards, equivalent equity
awards) for such Awards, then the Participant shall (i) become vested in, and
restrictions shall lapse on, the greater of (A) fifty percent (50%) of the
Restricted Performance Stock or Performance Units or (B) a pro rata portion of
such Restricted Performance Stock or Performance Units based on the portion of
the Performance Period that has elapsed to the date of the Change in Control and
the aggregate vesting percentage determined pursuant to this clause (B) shall be
applied to vesting first such Awards granted the farthest in time preceding the
Change in Control and (ii) be entitled to receive (A) in respect of all
Performance Units which become vested and with respect to which the restrictions
lapse as a result of such Change in Control, a cash payment within thirty (30)
days after such Change in Control equal to the product of the then current value
of a Performance Unit multiplied by the number of Performance Units which become
vested and with respect to which restrictions lapse in accordance with this
subparagraph (a) and (B) in respect of all shares of Performance Restricted
Stock which become vested and with respect to which restrictions lapse as a
result of such Change in Control, the prompt delivery of such shares; provided,
however, that the Board or its designee may, in its sole discretion, provide for
a cash payment to be made to each Participant for the vested Restricted
Performance Stock upon the consummation of the Change in Control, determined on
the basis of the fair market value that would be received in such Change in
Control by the holders of the Company’s securities relating to such Award.
     (b) If the Company is the surviving corporation following a Change in
Control, or the Acquiror assumes the Restricted Performance Stock or the
Performance Units or substitutes equivalent awards (including, in the case of
equity or equity-related Awards, equivalent equity awards), then all such Awards
or such substitutes therefor shall remain outstanding and be governed by their
respective terms and the provisions of the Plan.
     (c) If (i) the employment of a Participant with the Campbell Group is
terminated (A) without Cause or (B) by the Participant for Good Reason, in
either case within twenty-four (24) months following a Change in Control, and
(ii) the Company is the surviving corporation following such Change in Control,
or the Acquiror assumes the Restricted Performance Stock or the Performance
Units or substitutes equivalent awards (including, in the case of equity or
equity-related Awards, equivalent equity awards), then the Participant shall
(i) become vested in, and restrictions shall lapse on, the greater of (A) fifty
percent (50%)

- 19 -



--------------------------------------------------------------------------------



 



of the Restricted Performance Stock or Performance Units or (B) a pro rata
portion of such Restricted Performance Stock or Performance Units based on the
portion of the Performance Period that has elapsed to the date of the
termination of employment and the aggregate vesting percentage determined
pursuant to this clause (B) shall be applied to vesting first such Awards
granted the farthest in time preceding the termination of employment and (ii) be
entitled to receive (A) in respect of all Performance Units which become vested
and with respect to which the restrictions lapse as a result of such termination
of employment, a cash payment within thirty (30) days after such termination of
employment equal to the product of the then current value of a Performance Unit
multiplied by the number of Performance Units which become vested and with
respect to which restrictions lapse in accordance with this subparagraph (c) and
(B) in respect of all shares of Performance Restricted Stock which become vested
and with respect to which restrictions lapse as a result of such termination of
employment, the prompt delivery of such shares.
     (d) If (i) the employment of a Participant with the Campbell Group is
terminated for Cause within twenty-four (24) months following a Change in
Control and (ii) the Company is the surviving corporation following such Change
in Control, or the Acquiror assumes the Restricted Performance Stock or the
Performance Units or substitutes equivalent awards (including, in the case of
equity or equity-related Awards, equivalent equity awards), then any non-vested
Performance Restricted Stock or non-vested Performance Units of such Participant
shall immediately be forfeited and any rights thereunder shall terminate.
     (e) With respect to any shares of Performance Restricted Stock or
Performance Units which do not become vested under Section 12.4(a) (the
“Continuing Awards”), such shares or units (or the proceeds thereof) shall
continue to be outstanding for the remainder of the applicable Performance
Period (as if such shares or units were the only shares or units granted in
respect of each such Performance Period) and subject to the applicable
Performance Goals as modified in accordance with the provisions hereof.
     §12.5 Amendment or Termination. (a) This Article XII shall not be amended
or terminated at any time if any such amendment or termination would adversely
affect the rights of any Participant under the Plan.
     (b) For a period of twenty-four (24) months following a Change in Control,
the Plan shall not be terminated (unless replaced by a comparable long-term
incentive plan) and during such period the Plan (or such replacement plan) shall
be administered in a manner such that Participants will be provided with
long-term incentive awards producing reward opportunities generally comparable
to those provided prior to the Change in Control. Any amendment or termination
of the Plan prior to a Change in Control which (i) was at the request of a third
party who has indicated an intention or taken steps reasonably calculated to
effect a Change in Control or (ii) otherwise arose in connection with or in
anticipation of a Change in Control, shall be null and void and shall have no
effect whatsoever.
     (c) Following a Change in Control, the Plan shall be amended as necessary
to make appropriate adjustments to the Performance Goals for the Continuing
Awards for (i) any negative effect that the costs and expenses incurred by the
Campbell Group in connection with the Change in Control may have on the
achievement of Performance Goals under the Plan and (ii) any changes to the
Company and/or its Subsidiaries (including, but not limited to, changes in
corporate structure, capitalization and increased interest expense as a result
of the incurrence or assumption by the Company of acquisition indebtedness)
following the Change in Control so as to preserve the reward opportunities and
Performance Goals for comparable performance under the Plan as in effect on the
date immediately prior to the Change in Control.

- 20 -